IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 509 EAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WILFREDO RAMOS,                             :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of April, 2018, the Petition for Allowance of Appeal and

Petitioner’s “Motion for leave to File Reply Brief in Further Support of Petition for

Allowance of Appeal” be DENIED.